Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1 line 21, replace “appears” with –to appear—
In claim 9 line 19, replace “appears” with –to appear—
In claim 10 line 21, replace “appears” with –to appear—
Allowable Subject Matter
Claims 1-11 are allowed. The following is an examiner’s statement of reasons for allowance: The closest prior art references of US 9,782,668 B1 to Golden and “How to Play Pokemon Go” neither anticipate nor render obvious the ordered combination of claim limitations specifically comprising: Re claims 1, 9, 10 and 11,
Re claim 1, “identify the other players holding the other terminal devices that are located within a predetermined distance from the first terminal device in the real world in response to the received position information of the first terminal device and the other terminal devices via the communication interface;” and, “determine whether a non-player character appears in the virtual space of the game application executed in the first terminal 
Re claims 9, 10, “identifying the other players holding the other terminal devices that are located within a predetermined distance from the first terminal device in the real world in response to the received position information of the first terminal device and the other terminal devices via the communication interface;” and, “determining whether a non-player character appears in the virtual space of the game application executed in the first terminal device in response to a number of the identified other players, the non-player character being movable in the virtual space, the movement of the non-player character having no direct relationship with the movement of the first player and the other players in the real world;”
Re claim 11, “display at least one of a non-player character and another player character of the other players on the display in response to a number of the other players holding the other terminal devices that are located within the predetermined distance from the first position corresponding to the detected position information of the terminal device held by the first player, the non-player character being movable in the virtual space, the movement of the non-player character having no direct relationship with the movement of the first player and the other players in the real world”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995.  The examiner can normally be reached on Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715